Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

IFERU, Inc.
d/b/a Broadview Citgo

Respondent.

Docket No. C-13-530
FDA Docket No. FDA-2013-H-0293

Decision No. CR2789

Date: May 17, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, IFERU, Inc. d/b/a Broadview Citgo, alleging
facts and legal authority sufficient to justify the imposition of a civil money
penalty of $500. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to a minor and failed to verify appropriately the age of a person
purchasing tobacco products, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act) and its implementing regulations found at 21 C.F.R. Part
1140. CTP seeks a civil money penalty of $500.

On March 19, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take any of the required
actions within the time provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Broadview Citgo, a business that sells tobacco products
and is located at 2319 West Roosevelt Road, Broadview, Illinois 60155.

e On March 15, 2012, an FDA-commissioned inspector observed violations
while inspecting Respondent’s establishment. Specifically, a minor was
able to purchase “Newport Box” cigarettes at 5:00 p.m. Additionally,
Respondent’s staff did not verify the minor’s identification before this sale.

e On April 19, 2012, CTP issued a Warning Letter to Broadview Citgo
detailing the inspector’s observations from March 15, 2012. In addition to
describing the violations, the letter also advised Respondent that if it failed
to correct the violations, the FDA may initiate a civil money penalty action
or take other regulatory action.

e On June 5, 2012, Mr. Lucky Khan responded, in writing, to the Warning
Letter and on behalf of Respondent.
e On August 14, 2012, CTP acknowledged, in writing, receipt of the
establishment’s response and reminded Respondent of its continuing
obligation to comply with the law.

e¢ On September 27, 2012, FDA-commissioned inspectors documented
additional violations during a subsequent inspection of the establishment.
At approximately 4:55 p.m., a person younger than 18 years of age was
able to purchase a package of “Newport Box” cigarettes. Additionally,
Respondent’s staff did not verify the minor’s identification, by means of
photographic identification containing the bearer’s date of birth, before this
sale.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing cigarettes or smokeless tobacco is younger than 18 years
of age.

Here, Respondent sold cigarettes or smokeless tobacco to a minor in violation of
the foregoing regulations on two separate occasions, March 15, 2012, and
September 27, 2012. In addition, Respondent did not appropriately check the
photographic identification of the tobacco purchasers prior to these transactions.
Respondent’s actions and omissions on two separate occasions at the same retail
outlet constitute violations of law for which a civil money penalty is merited.
Accordingly, I find that a civil money penalty of $500 is permissible under 21
C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

